FILED
                             NOT FOR PUBLICATION                             MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALVIN R. ROSS,                                   No. 11-16017

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00306-MHM

  v.
                                                 MEMORANDUM *
WILLIAM McGUINNESS, Chief Medical
Officer & Medical Doctor; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Mary H. Murguia, Circuit Judge, Presiding **

                           Submitted February 21, 2012 ***

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Alvin R. Ross appeals pro se from the district




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Mary H. Murguia, United States Circuit Judge for the
Ninth Circuit, sitting by designation.

       ***
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. §

1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment on Ross’s deliberate

indifference claims because Ross failed to raise a genuine dispute of material fact

as to whether defendants knew of and consciously disregarded his serious medical

needs related to his shoulder injury and pain. See id. at 1057-58, 1060 (deliberate

indifference is a high legal standard; mistakes, negligence, or malpractice by

medical professionals are not sufficient to constitute deliberate indifference, nor is

an inmate’s difference of opinion with the physician regarding the appropriate

course of treatment).

      To the extent that Ross contended that defendant McGuinness violated

Ross’s constitutional rights in reviewing and responding to Ross’s grievance about

his medical care, the district court properly granted summary judgment because

such allegations cannot give rise to a § 1983 claim. See Ramirez v. Galaza, 334

F.3d 850, 860 (9th Cir. 2003) (§ 1983 claim based on the processing of inmate

appeals has no constitutional foundation because inmates lack a constitutional

entitlement to a specific prison grievance procedure).


                                           2                                     11-16017
      Ross’s remaining contentions are unpersuasive.

      Ross’s request for appointment of counsel, set forth in his opening brief, is

denied. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth

“exceptional circumstances” requirement for appointment of counsel).

      AFFIRMED.




                                          3                                    11-16017